Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hajime Sakai on November 19, 2021.

The application has been amended as follows: 
IN THE CLAIM
Claim 4, line 1, “claim 1” has been changed to - -claim 2- -.
Claim 5, line 1, “claim 1” has been changed to - -claim 2- -.


Claims 1, 2, 4-6, 8 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a radial foil bearing comprising a housing, a top foil with two ends that extend outward in the radial direction, an engagement member attached to the housing and engaging the top foil, a cover attached to an end surface of the bearing housing in an axial direction, the cover faces, in the axial direction, the two ends of the top foil and the cover is attached to the bearing housing by caulking [clm 1].  The prior art of record also does not teach nor render obvious the claimed combination of a radial foil bearing comprising a housing, a top foil with two ends that extend outward in the radial direction, an engagement member attached to the housing and engaging the top foil, a cover attached to an end surface of the bearing housing in an axial direction, the cover faces, in the axial direction, the engagement member and wherein the housing includes an insertion hole and the insertion hole includes a through groove that accommodates the engagement member and the engagement member has a chamfer or a fillet facing a corner between a side surface and a bottom surface of the through groove [clm 12].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656